DENECKE, C. J.
This is one of five cases in which a claim for Workers’ Compensation benefits is made because of a mental condition allegedly arising out of claimant’s employment. 44 Or App 296, 605 P2d 1389 (1980).
The plaintiff is a 32-year-old male who was employed as a vocational rehabilitation counselor for the State of Oregon. He contends that because of "unfair” treatment by his supervisor he suffered stress and was unable to work. He left work in October 1978 and was still unable to work at the time of the hearing, December 1978. There was medical evidence that he had suffered "anxiety reaction” "stemming entirely from his work situation and yet as essentially being an 'over-reaction’ based upon a predisposing personality pattern.”
The referee approved SAIF’s denial of the claim, finding, among other things, "there is nothing wrong in the form of an emotional problem. * * * [T]here isn’t even persuasive evidence of any emotional disorder.” The Workers’ Compensation Board found likewise and also found "Neither is there any clear-cut evidence that claimant was actually harassed by his supervisors.”
The Court of Appeals in a Per Curiam opinion, citing James v. SAIF, 44 Or App 405, 605 P2d 1368 (1980), "reversed and remanded.” In order to reverse, the Court of Appeals as a trier of fact must necessarily have found contrary to the referee and Board, that the claimant did suffer some form of mental illness and the claimant’s supervisor did harass claimant. The Court of Appeals did not make an express finding whether claimant’s mental condition was caused by circumstances, "to which an employe is not ordinarily subjected or exposed other than dining a period of regular actual employment.” The Court of Appeals’ citation of James v. SAIF, supra, indicates it did not make such an implied finding.
The cause is remanded to the Court of Appeals to proceed in accordance with our opinion in James v. SAIF, 290 Or 343, 624 P2d 565 (1980).